DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 11-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischman et al., (US 20050049585; hereinafter Fleischman).
Regarding claim 1, Fleischman discloses (Figures 39A) an electrosurgical device comprising: a body portion (12); and a tool portion (128) extending distally from the body portion (12), the tool portion (128) defining a longitudinal axis, the tool portion (128) including: a return lead (the unit of elements 28 on spline 132) adapted to be electrically coupled to a return terminal of an electrosurgical energy source ([0113]: one unit of elements 28 may be a return lead), the return lead defining a recess between proximal and distal portions, the return lead having a first surface area; first (portion of insulator located proximal of the unit of elements 28 on spline 132) and second (portion of insulator located distal of the unit of elements 28 on spline 132) electrical insulators disposed on the respective proximal and distal portions of the return lead ([0104], [0106]); and an active lead (element 28 on inner branch of spline 130) extending through the first and second electrical insulators (proximal and distal portions of insulator 32 on spline 132) and across the recess of the return lead ([0113]: another element 28 may be an active lead), the active lead having a second surface area smaller than the first surface area of the return lead, wherein upon activation of the electrosurgical energy source, electrosurgical energy is transmitted from the active lead through tissue in contact with the active lead to the return lead to cut the tissue in contact with the active lead ([0163]-[0166]). 
Regarding claim 4, Fleischman further discloses that a distal portion of the active lead includes a ferrule (distal end) configured to be nested within the second electrical insulator ([0163]-[0166]).
Regarding claim 6, Fleischman further discloses that the active lead is a wire ([0106], [0163]-[0166]).
Regarding claim 7, Fleischman further discloses that the active lead is a single strand wire ([0106], [0163]-[0166]).
Regarding claim 8, Fleischman further discloses that the proximal portion of the return lead includes a nose portion (curved proximal portion of the unit of elements 28 on spline 132) adjacent the first insulator ([0163]-[0166]).
Regarding claim 9, Fleischman further discloses that the nose portion (curved proximal portion of the unit of elements 28 on spline 132) has a blunt tip configured to engage tissue ([0163]-[0166]).
Regarding claim 11, Fleischman further discloses that the return lead is formed of stainless steel ([0106], [0163]-[0166]).
Regarding claim 12, Fleischman further discloses that the body portion (12) further includes a tensioner (108) rotatably associated with the active lead to adjust tension in the active lead ([0145]: tensioner 108 is shown in generic embodiment of Figure 25).
Regarding claim 13, Fleischman discloses (Figure 39A) an electrosurgical device for cutting tissue comprising: a body portion (12); and a tool portion (128) extending distally from the body portion, the tool portion (128) defining a longitudinal axis, the tool portion (128) including: an active lead (element 28 on inner branch of spline 130) adapted to be electrically coupled to a first electrical potential of an electrosurgical energy source ([0113]: an element 28 may be an active lead), the active lead having a first surface area; a return lead (the unit of elements 28 on spline 132) adapted to be electrically coupled to a second electrical potential of the electrosurgical energy source ([0113]: one unit of elements 28 may be a return lead), the return lead including proximal and distal portions defining a recess therebetween, the return lead having a second surface area larger than the first surface area of the active lead; and first (portion of insulator located proximal of the unit of elements 28 on spline 132) and second (portion of insulator located distal of the unit of elements 28 on spline 132) electrical insulators secured with the distal and proximal portions of the return lead, respectively ([0104], [0106]), a distal portion of the active lead secured with the first electrical insulator and a proximal portion of the active lead operatively coupled with the body portion, wherein upon activation of the electrosurgical energy source, electrosurgical energy is transmitted between the first and second electrical potentials and through tissue disposed therebetween to cut tissue in contact with the active lead ([0163]-[0166]).
Regarding claim 14, Fleischman further discloses that the active lead is a wire ([0163]-[0166]).
Regarding claim 15, Fleischman further discloses that the body portion (12) includes a tensioner (108) configured to adjust tension of the wire ([0145]: tensioner 108 is shown in generic embodiment of Figure 25).
Regarding claim 16, Fleischman further discloses that the second insulator has a tubular shape ([0163]-[0166]).
Regarding claim 20, Fleischman further discloses that the proximal portion of the return lead includes a nose portion (curved distal portion of the unit of elements 28 on spline 132) including a blunt tip adjacent the second insulator ([0163]-[0166]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman as applied to claim 1 above, and further in view of Ng (US 20120296329).
Regarding claim 2, Fleischman discloses the electrosurgical device according to claim 1, but fails to disclose that a portion of the active lead extending across the recess of the return lead is parallel to the longitudinal axis. However, Ng teaches (Figure 1) an electrosurgical device in which the splines (20) are parallel to the longitudinal axis ([0038]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman such that the splines are parallel to the longitudinal axis, as taught by Ng, because the modification would provide more direct contact between the target area and the splines. Furthermore, the splines of Ng correspond to the spline leads of Fleischman. Therefore, a portion of the active lead extending across the recess of the return lead would be parallel to the longitudinal axis in the modified device. 
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman as applied to claims 1 and 13 above, and further in view of Kordis et al., (US 20140228663; hereinafter Kordis).
Regarding claim 3, Fleischman discloses the electrosurgical device according to claim 1, but fails to disclose that the second electrical insulator has a conical profile and defines a bore therethrough. However, Kordis teaches (Figure 26F) an electrosurgical device comprising a distal tip (104’, 106’) which has a conical profile and defines a bore therethrough ([0130]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman such that the second electrical insulator has a conical profile and defines a bore therethrough, as taught by Kordis, because the modification would provide more rounded surfaces for an atraumatic distal tip (Kordis; [0130]). Furthermore, since the distal tip is the second electrical insulator in Fleischman, the second electrical insulator would have a conical profile and define a bore therethrough in the modified device. 
Regarding claim 17, Fleischman discloses the electrosurgical device according to claim 13, wherein the first insulator has a conical shape defining a bore therethrough such that the distal portion of the active lead is nested within the first insulator. However, Kordis teaches (Figure 26F) an electrosurgical device comprising a distal tip (104’, 106’) which has a conical profile and defines a bore therethrough ([0130]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman such that the second electrical insulator has a conical profile and defines a bore therethrough, as taught by Kordis, because the modification would provide more rounded surfaces for an atraumatic distal tip (Kordis; [0130]). Furthermore, since the distal tip is the first insulator in Fleischman, the first insulator would have a conical profile and define a bore therethrough such that the distal portion of the active lead is nested within the first insulator in the modified device. 
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman as applied to claims 1 and 13 above, and further in view of Teeslink et al. (US 20130060270; hereinafter Teeslink).
Regarding claim 5, Fleischman teaches the electrosurgical device according to claim 1, but fails to disclose that the distal portion of the return lead has a blade portion configured to mechanically cut tissue. However, Teeslink teaches (Figure 1) an electrosurgical device in which the distal portion of a spline (16) has a blade portion (20) configured to mechanically cut tissue ([0033]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman such that the distal portion of the return lead has a blade portion configured to mechanically cut tissue, as taught by Teeslink, because the modification would provide direct mechanical cutting of tissue (Teeslink; [0033]). 
Regarding claim 18, Fleischman discloses the electrosurgical device according to claim 13, wherein the distal portion of the return lead includes a blade adjacent the first insulator. However, Teeslink teaches (Figure 1) an electrosurgical device in which the distal portion of a spline (16) has a blade portion (20) configured to mechanically cut tissue ([0033]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman such that the distal portion of the return lead has a blade portion adjacent the first insulator, as taught by Teeslink, because the modification would provide direct mechanical cutting of tissue (Teeslink; [0033]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman as applied to claim 1 above, and further in view of Jackowski (US 4920980).
Regarding claim 10, Fleischman discloses the electrosurgical device according to claim 1, but fails to disclose that the first or second electrical insulator is formed of ceramic. However, Jackowski teaches (Figure 6) an electrosurgical device in which the distal tip member (52) is formed of ceramic (Col. 5, lines 59-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman such that the first or second electrical insulator is formed of ceramic, as taught by Jackowski, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman as applied to claim 13 above, and further in view of Guerra et al., (US 20090187188; hereinafter Guerra).
Regarding claim 19, Fleischman discloses the electrosurgical device according to claim 13, but fails to disclose that the body portion includes a switch to selectively supply electrosurgical energy to the active lead. However, Guerra teaches (Figure 1) an electrosurgical device including a switch (100) on the body portion to selectively supply electrosurgical energy to the active lead ([0022]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleischman to include a switch on the body portion to selectively supply electrosurgical energy to the active lead, as taught by Guerra, because the modification would enable selective activation of electrosurgical energy (Guerra; [0003]). 
Response to Arguments
Applicant’s arguments 03/07/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Fleischman, which teaches an electrosurgical device as required by amended claims 1 and 13, specifically wherein the surface area of the active lead is smaller than the surface area of the return lead. Therefore, Fleischman discloses the invention as claimed at least in amended claims 1 and 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794